SENTENCIA
Luego de un juicio por tribunal de derecho, el acusado apelante Ramón L. Rivera Rodríguez fue declarado culpable del delito de homicidio involuntario al conducir negli-gentemente un vehículo de motor. Art. 86 del Código Penal, 33 L.P.R.A. see. 4005. Fue sentenciado con pena de reclu-sión por el término de un (1) año y tres (3) meses, conce-diéndosele los beneficios de sentencia suspendida.
No conforme, apeló planteando como único error el si-guiente:
Erró el Honorable Tribunal Superior en su apreciación y eva-luación de la prueba, habida cuenta de que ésta no establece la culpabilidad del acusado más allá de toda duda razonable y fundada. En síntesis, la evidencia testifical estableció que al momento de la ocurrencia del accidente, el apelante conducía su vehículo a una velocidad razonable, cuando súbitamente, sa-liendo entre vehículos, una persona en marcado estado de em-briaguez (veintiséis (26) centésimas del uno por ciento (1%) de alcohol en la sangre), irrumpió en la vía de rodaje, lo que im-posibilitó la reducción de la velocidad y/o detención del vehículo para evitar atropellarle. Entendemos que los hechos de este asunto guardan marcada similitud con los que dieron margen a la opinión de Pueblo v. Pérez, 79 D.P.R. 487 y a la de Pueblo v. Ortiz Morales, 86 D.P.R. 456, cuyos precedentes apoyan la tesis del apelante de que el accidente fúe uno inevitable y no un accidente de negligencia criminal.
*898El Ministerio Público presentó como testigos de cargo a los señores Julio Santiago Bracero, Melvin Torres Cordero y al agente José W. Soto. Se estipuló el testimonio de la patóloga Dra. Ofelia G. Vega. La defensa no presentó prueba con relación al caso de homicidio involuntario.
De la exposición narrativa de la prueba surge que el testigo Santiago Bracero declaró que en la noche en que ocurrieron los hechos fue al negocio llamado El Flambo-yán, en la Avenida Las Cumbres de la Urbanización Rex-ville en Bayamón, a comprar dos (2) cervezas y comida de perro. Estacionó su vehículo en el carril derecho de dicha avenida frente al negocio. La avenida es ancha de cuatro (4) carriles no marcados, dos (2) en cada dirección, separa-dos por una isleta ancha. La iluminación en ese lugar no es muy buena debido a que las luces del alumbrado público están por encima de un árbol de flamboyán. Ese día frente al negocio había luces que alumbraban.
Había dos (2) o tres (3) vehículos estacionados frente al negocio. Fuera del negocio varias personas estaban tomando. Cuando fue a pagar las dos (2) cervezas y la co-mida de perro, sintió un frenazo sólido, fuerte, corto. Al escuchar el frenazo, inmediatamente que sintió el golpe bastante fuerte, salió afuera del negocio. Fue a la acera, se asomó y vio el cuerpo del occiso Roberto Pascual Arocho tirado en la isleta, la que separa ambos carriles.
Continuó declarando que el cuerpo de la víctima, Pas-cual Arocho, estaba como a unos sesenta (60) a setenta (70) pies de la isleta. Pascual Arocho poco antes había estado bebiendo, estaba “alegre, borracho, metido en tragos”. Sin embargo, no se tambaleaba ni lo ayudaban a caminar. Lo vio conversando con otras personas. Dentro del negocio lo vio bebiendo cervezas. Vio cuando la víctima cruzaba la acera por detrás de su carro. Instantáneamente escuchó un frenazo fuerte, sólido y un golpe sólido. Creyó que habían chocado su carro. Al sentir el golpe, salió inmediatamente afuera del negocio y vio el cuerpo tirado en la isleta.
*899Pudo observar, además, a un carro blanco que iba do-blando por la curva que está como a doscientos (200) metros. Era un Toyota blanco e iba como a cuarenta (40) millas. No sabe a qué velocidad venía al ocurrir el acci-dente, pues no lo vio antes del cantazo. Al momento del accidente no transitaban vehículos por la avenida. Descri-bió la avenida como recta por doscientos (200) metros antes de llegar al negocio.
El próximo testigo del Ministerio Público fue el estu-diante Torres Cordero, quien se encontraba en el vehículo con el acusado apelante cuando ocurrió el accidente. De-claró que iban como a treinta (30) millas por el carril de la derecha, pero que como había varios vehículos estaciona-dos frente al negocio, cambiaron al carril de la izquierda. Cuando iban frente al negocio, de repente una persona sa-lió de entre los vehículos allí estacionados, recorrió “lo que mide el Toyota en la parte del frente, unos cuatro y medio (4 1/2) pies, y ahí ocurre el impacto”. La víctima estaba entonces como a tres (3) pies de la isleta. El impacto fue por el lado izquierdo del frente del vehículo. La secuencia de eventos según la relata este joven fue bien rápida. “De repente vio un hombre que salió frente al carril de ellos. Frenaron y ahí mismo el cantazo. El hombre iba a termi-nar de cruzar. Ya iba a treparse a la isleta. Estaba como a tres (3) pies de la isleta. Vio la persona casi al momento de impactarlo”.
Continuó testificando que luego del accidente no se de-tuvieron, porque se pusieron bien nerviosos gritando y llorando. Fueron a casa del acusado Rivera Rodríguez. Allí estaba el cuñado de éste, quien era policía. Le dijeron lo que había ocurrido, luego de lo cual fueron a buscar al padre del acusado para entregarse.
El último testigo fue el agente Soto. Éste, en síntesis, declaró que al llegar al lugar de los hechos, midió un fre-nazo que se veía reciente, desde unas manchas de sangre hasta donde estaba el cuerpo. “El frenazo se encontraba a *900dos (2) [o] tres (3) pies del carril izquierdo hacia el área verde. Desde las manchas de sangre hasta el cuerpo tomó una medida de ochenta y dos (82) pies.” No se corroboró que las manchas de sangre correspondieran a la sangre de la víctima ni se hizo análisis alguno para corroborar que las huellas del frenazo concordaran con los neumáticos del vehículo que conducía el acusado.
Del informe de autopsia que fue estipulado surge que la causa de la muerte fue un “severo trauma cráneo-cerebral” y que al momento del accidente la víctima tenía “intoxica-ción alcohólica aguda”, 0.26% alcohol/peso.(1)
La propia prueba presentada por el Ministerio Público avala la posición del acusado apelante de que el accidente ocurrió debido a que la víctima Pascual Arocho, en estado de intoxicación aguda, súbitamente irrumpió en la vía de rodaje imposibilitando el que el acusado apelante pudiese evitar impactarlo. Veamos.
El primer testigo de cargo, el señor Santiago Bracero, describió la serie de eventos que condujeron al trágico ac-cidente como sucediendo en rápida secuencia. Vio a la víc-*901tima cruzando por detrás . de su carro e “[instantáneamente escuchó un frenazo fuerte, sólido y un golpe sólido”. Esto corrobora en parte el testimonio del único testigo ocular, el estudiante Torres Cordero que via-jaba con el acusado al ocurrir el accidente. Este atestiguó que de repente vio un hombre salir de entre dos (2) vehí-culos que había estacionados frente al negocio. Al señor, a penas le dio tiempo a cruzar la mitad del vehículo, cuando ocurrió el frenazo y el impacto casi en forma simultánea.
Con respecto al concepto de duda razonable, hemos ex-presado que esto no significa “que toda duda posible tenga que ser destruida y ‘que la culpabilidad del acusado tenga que establecerse con certeza matemática, sino que la evi-dencia’ establezca ‘aquella certeza moral que convence, dirige la inteligencia y la razón. Duda razonable es una duda fundada, producto del raciocinio de todos los elementos de juicio envueltos en el caso’ ”. Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 761 (1985).
El Ministerio Público no cumplió con el requisito de pre-sentar prueba que, “ ‘además de suficiente [fuere] ... satis-factoria, es decir, que produzca certeza o convicción moral en una conciencia exenta de preocupación’ o en un ánimo no prevenido”. (Enfasis suplido y en el original.) Pueblo v. Cabán Torres, 117 D.P.R. 645, 652 (1986). Véase Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545, 552 (1974). La prueba de cargo no demostró que hubiese negligencia criminal y que ésta fuese la causa próxima del accidente que le ocasionó la muerte a Roberto Pascual Arocho.
A tenor con lo dispuesto en el Art. 16 del Código Penal, 33 L.P.R.A. see. 3063, “[r]esponde por negligencia la persona que ha producido un resultado delictuoso sin que-rerlo, por imprudencia o descuido, o falta de circunspección o impericia o por inobservancia de la ley”. Los hechos se-gún surgen de la exposición narrativa de la prueba no de-muestran que el acusado apelante hubiese actuado con im-prudencia, falta de circunspección o impericia. Tampoco se *902aportó prueba de que éste no observara la ley. No se probó la negligencia criminal.
La forma en que la víctima, Pascual Arocho, intoxicado, irrumpió en la avenida en el momento en que el vehículo conducido por el acusado apelante Rivera Rodríguez discu-rría frente al negocio El Flamboyán, nos convence de que se trata de un accidente inevitable, no de un caso de negli-gencia criminal.
Por todo lo antes expuesto, se dicta sentencia revocando la apelada y se absuelve al acusado.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió una opinión disidente, a la cual se unió el Juez Aso-ciado Señor Negrón García. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General

— O —

 Del informe médico-forense surge lo siguiente:

“ANALISIS TOXICOLOGICO:

“Cifra de alcohol en sangre: Contiene 0.26% alcohol/peso.

“SUMARIO DIAGNOSTICO:

1. Severo trauma cerebral que produce:
“a. Fractura de la base del cráneo.
“b. Contusiones cerebrales con laceración incompleta del mesencéfalo.
“c. Hemorragia subaracnoidea.
“d. Hemorragia subdural en la base del cráneo.
“e. Hematoma epicraneal en región frontal derecha.
“f. Hematoma en músculo temporal derecho.
“g. Contusiones y laceraciones en cabeza y cara.
“2. Trauma corporal que produce:
“a. Contusiones pulmonares, en hígado, brazo, riñón derecho y mesenterio.
“b. Fractura de la 4ta costilla derecha, de ulnar y radial izquierdo y desarticu-lación de la rodilla derecha.
“3. Hígado con ligeros cambios grasos.
“4. Intoxicación alcohólica aguda.
“Causa de la muerte: Severo trauma cráneo-cerebral
“Manera de muerte: Accidente de tránsito.”